REPORTED

IN THE COURT OF SPECIAL APPEALS

           OF MARYLAND


                No. 2018


        September Term, 2013

    _________________________


        SHAWN STEVENSON

                   v.

       STATE OF MARYLAND

    _________________________


   Berger,
   Nazarian,
   Leahy,

                   JJ.

    _________________________

        Opinion by Nazarian, J.

    _________________________


   Filed: April 2, 2015
       Shawn Stevenson was convicted in the Circuit Court for Baltimore City, after a jury

trial, of first-degree murder, first-degree sexual offense, and two counts of wearing,

carrying, or transporting a deadly weapon. On appeal, Mr. Stevenson challenges many of

the circuit court’s evidentiary rulings and argues that there was insufficient evidence to

support his convictions. We find no error in any of the circuit court’s rulings, hold that the

evidence was sufficient, and affirm.

                                    I. BACKGROUND

       At about 2:30 p.m. on April 23, 2012, Noi Sipayboun was found dead by her sister

Sonmai Sipayboun (“Sister”) in the bathtub at a home she owned with Mr. Stevenson at

5406 Hillburn Avenue in Baltimore City. Ms. Sipayboun had sustained three stab wounds

and 13 cutting wounds and also had “injuries to the vagina and on the anus which . . .

consisted of multiple bruises and tears and scratches.”

       At the time of Ms. Sipayboun’s death, she and Mr. Stevenson had been romantically

involved for thirteen years. The two were never married, but Mr. Stevenson was the

beneficiary of a life insurance policy insuring Ms. Sipayboun’s life. They had lived

together for some time at 4425 Powell Avenue in Baltimore City with Sister and her two

sons, but at the time of her death, Ms. Sipayboun was in the process of moving with the

children to 5406 Hillburn Avenue, where she and Mr. Stevenson had lived previously.

According to Sister, this was prompted by the tension between Ms. Sipayboun and Mr.

Stevenson, who was angered by Ms. Sipayboun’s decision to engage in an intimate

relationship with another man, James Potter. During the week before Ms. Sipayboun’s
death, Sister witnessed multiple violent altercations between Mr. Stevenson and Ms.

Sipayboun and Ms. Sipayboun told her that Mr. Stevenson had tried to force her to have

sex with him against her will.

       In the morning of the day Ms. Sipayboun was killed, Sister overheard Ms.

Sipayboun and Mr. Stevenson arguing. At around noon, Ms. Sipayboun called Sister “and

told [her] that [Mr. Stevenson] had called her up and told her that she had to get all her

stuff out of [5406 Hillburn Avenue] because the house was under contract and we couldn’t

move in there.” As a result, Ms. Sipayboun asked Sister if she would come over and help

move her belongings out of the house. After the phone call was finished, Sister was unable

to reach Ms. Sipayboun by phone despite trying on several occasions. Sister did not have

contact with Ms. Sipayboun again until she found her dead two hours later.            Ms.

Sipayboun’s cell phone was not with her when she was discovered; police recovered it

hours later from a storm drain near the 3500 block of North Point Road in Dundalk.

       Baltimore City Police Detective Eric Ragland became the primary investigator into

Ms. Sipayboun’s death. He arrived on the scene at 3:51 p.m. and spoke with Sister and

one of Ms. Sipayboun’s neighbors. Detective Ragland determined that Ms. Sipayboun’s

injuries were not self-inflicted. He observed that there was no damage to the doors of the

house, which suggested that Ms. Sipayboun was familiar with her perpetrator. Sister

provided Detective Ragland with Mr. Stevenson’s cell phone number, and Detective

Ragland promptly enlisted the assistance of another detective to attempt to locate Mr.

Stevenson.

                                            2
          Mr. Stevenson was eventually located and taken to police headquarters, where the

police took pictures of his body as part of the investigation, including his swollen right

hand.      Detective Ragland also went to the store where Mr. Stevenson worked and

determined that on the day that Ms. Sipayboun was killed, Mr. Stevenson arrived at work

just before 8:00 a.m. and departed at 12:13 p.m., even though he had been scheduled to

work from 5:00 a.m. to 3:00 p.m. on that date. In Detective Ragland’s view, “[t]he

evidence pointed to [Mr. Stevenson]” as the perpetrator.

          During the investigation, Baltimore City Police Detective John Jendrek obtained

“call detail records” for cell phones belonging to Mr. Stevenson, Ms. Sipayboun, and

Sister. Based on his analysis of these records, Detective Jendrek determined that Mr.

Stevenson’s cell phone was located in the area of Hillburn Avenue, in close proximity to

where Ms. Sipayboun was killed, between 1:30 p.m. and 2:45 p.m. on the day of the

murder. In addition, Mr. Stevenson’s cell phone was located in close proximity to North

Point Road in Dundalk at 3:19 p.m., where Ms. Sipayboun’s cell phone was found by

police.

          According to Mr. Stevenson, he left the Royal Farms store where he worked at

around noon on the day Ms. Sipayboun was killed to drop off supplies to another Royal

Farms store. While away from work, Mr. Stevenson went home and took a shower before

going to the area of Golden Ring Mall to get a cake for his son’s birthday. Mr. Stevenson

stated emphatically that he did not go to 5406 Hillburn Avenue on that day and was not

responsible for Ms. Sipayboun’s death.

                                              3
         Mr. Stevenson was charged on June 28, 2012 with Ms. Sipayboun’s murder and a

number of other offenses. At the conclusion of an eight-day jury trial, Mr. Stevenson was

convicted of first-degree murder, first-degree sexual offense, and two deadly-weapon

counts. He noted a timely appeal.

                                      II. DISCUSSION

         Mr. Stevenson argues that the circuit court erred in several evidentiary rulings and

asserts that there was insufficient evidence to support his convictions.1 We disagree.




1
    Mr. Stevenson presents the following questions for our review:

                1. Did the hearing court err by denying Appellant’s pre-trial
                motion to preclude the use of “cellular tower ping” evidence at
                trial?

                2. Did the trial court err by permitting a State’s witness,
                Detective John Jendrek, to be qualified as an expert witness?

                3. Did the trial court commit reversible error by admitting
                testimony that cell phones belonging to Appellant, the murder
                victim, and Ms. Sipayboun’s sister connected to specific cell
                phone towers?

                4. Were the trial court’s rulings admitting evidence of
                Appellant’s prior bad acts erroneous?

                5. Did the trial court abuse discretion by permitting the
                introduction of inadmissible hearsay during the testimony of
                LaShawn Stevenson?

                6. Did the trial court err by admitting into evidence
                photographs of Appellant’s hands?

                                              4
       A.     The Circuit Court Did Not Err By Admitting Cellular Tower
              “Ping” Evidence Without A Frye-Reed Hearing.

       At trial, Detective Jendrek was qualified as an expert in the fields of cell phone

“certification, detail analysis, mapping and location.” He testified that he had reviewed the

“call detail records” for cell phones belonging to Mr. Stevenson, Ms. Sipayboun, and Sister

and determined that Mr. Stevenson’s cell phone had registered with a cell phone tower

located near Hillburn Avenue from 1:40 p.m. to 2:45 p.m. on the date Ms. Sipayboun was

killed. In other words, Detective Jendrek testified that Mr. Stevenson’s cell phone was in

the area where Ms. Sipayboun’s body was found during the time she was killed. He

testified further that Mr. Stevenson’s cell phone registered with a cell phone tower near

North Point Road in Dundalk at 3:19 p.m. that same day, which was in close proximity to

where Ms. Sipayboun’s cell phone was found by police later that day. In explaining how

he was able to determine the cell phone tower with which Mr. Stevenson’s cell phone had

registered, Detective Jendrek testified that he determined which “cell site . . . provided the




              7. Did the trial court’s ruling permitting testimony that
              Appellant refused to give a DNA sample cause reversible
              error?

              8. Did the trial court err by permitting Detective Kevin Allen
              to be qualified as an expert witness in the field of digital
              forensics?

              9. Is the evidence legally insufficient to sustain Appellant’s
              convictions?


                                              5
cleanest, strongest available signal and as a general rule that is the cell site that’s the closest

to the cell [phone].”

       Before trial, Mr. Stevenson made a motion in limine to exclude Detective Jendrek’s

testimony because, in his view, it was not generally accepted in the scientific community

“that the location of a single cellular tower can accurately locate [a] cellular phone.” Mr.

Stevenson argued that the circuit court was required to conduct a Frye/Reed hearing to

determine whether the technique the Detective employed to determine the location of his

cell phone was generally accepted in the scientific community. In response, the circuit

court found that “I’m not sure this is a Frye/Reed issue or that you’ve established it as a

Frye/Reed [issue] simply by saying so,” and decided not to conduct a Frye/Reed hearing

because Mr. Stevenson was not offering an expert who could dispute the acceptance of the

Detective’s technique. Detective Jendrek’s testimony was admitted at trial over objection.

       In his brief, Mr. Stevenson contends that “the trial court erred by not conducting a

Frye/Reed hearing to test the prosecutor’s theory that a target cell phone can be located by

the use of data identifying cell phone towers used during communication.” The State

counters that a Frye/Reed hearing was unnecessary because “cell phone location evidence

is not novel scientific evidence.” We agree and hold that the circuit court did not err in

declining to hold a Frye/Reed hearing.

       Maryland Rule 5-702 governs the admissibility of expert witness testimony and

provides:



                                                6
              Expert testimony may be admitted, in the form of an opinion
              or otherwise, if the court determines that the testimony will
              assist the trier of fact to understand the evidence or to
              determine a fact in issue. In making that determination, the
              court shall determine (1) whether the witness is qualified as an
              expert by knowledge, skill, experience, training, or education,
              (2) the appropriateness of the expert testimony on the particular
              subject, and (3) whether a sufficient factual basis exists to
              support the expert testimony.

Id. “A trial judge has wide latitude in determining whether expert testimony is sufficiently

reliable to be admitted into evidence, and his sound discretion will not be disturbed on

appeal unless the decision to admit the expert testimony was clearly erroneous or

constituted an abuse of discretion.” Montgomery Mut. Ins. Co. v. Chesson, 399 Md. 314,

327 (2007) (citations omitted).

       With regard to the admissibility of expert testimony regarding scientific evidence in

particular,

              Maryland adheres to the standard set forth in Frye v. United
              States, 293 F. 1013 (D.C. Cir. 1923), for determining the
              admissibility of scientific evidence and expert scientific
              testimony. Reed v. State, 283 Md. 374, 389 (1978) (adopting
              the Frye standard). Under the Frye-Reed test, a party must
              establish first that any novel scientific method is reliable and
              accepted generally in the scientific community before the court
              will admit expert testimony based upon the application of the
              questioned scientific technique. Wilson v. State, 370 Md. 191,
              201 (2002). A trial court may take judicial notice of the
              reliability of scientific techniques and methodologies that are
              widely accepted within the scientific community. Reed, 283
Md. at 380. A trial court also may take notice that certain
              scientific theories are viewed as unreliable, bogus, or
              experimental. Id. However, when it is unclear whether the
              scientific community accepts the validity of a novel scientific
              theory or methodology, we have noted that before testimony

                                             7
              based on the questioned technique may be admitted into
              evidence, the reliability must be demonstrated. Wilson, 370
Md. at 201. While the most common practice will include
              witness testimony, a court may take judicial notice of journal
              articles from reliable sources and other publications which may
              shed light on the degree of acceptance vel non by recognized
              experts of a particular process or view. Reed, 283 Md. at 380.
              The opinion of an “expert” witness should be admitted only if
              the court finds that “the basis of the opinion is generally
              accepted as reliable within the expert’s particular scientific
              field.” Wilson, 370 Md. at 201.

Id.

       Mr. Stevenson argues that the circuit court abused its discretion in declining to hold

a Frye/Reed hearing to determine whether the cell phone location technique employed by

Detective Jendrek was generally accepted in the scientific community. But he offered no

evidence or argument, in the circuit court or here, to support the contention that the

technique employed by Detective Jendrek was “novel” or not generally accepted. He

simply asserts that Detective Jendrek’s testimony “should not have been admitted because

it did not meet the standard applicable to expert testimony commonly referred to as the

Frye/Reed standard” without providing any supporting evidence

       Although it is true that a witness using telephone call detail data to locate someone

must be qualified as an expert, see State v. Payne & Bond, 440 Md. 680 (2014), that does

not mean that there is any dispute about the general acceptance of the underlying

techniques.   The Frye/Reed standard is only applicable to determinations of the

admissibility of novel scientific evidence. See Aventis Pasteur, Inc. v. Skevofilax, 396 Md.
405, 431 n. 18 (2007) (“The [Frye/Reed] standard continues to be the standard by which

                                             8
Maryland trial courts determine the admissibility of novel scientific evidence.” (citation

omitted) (emphasis added)); CSX Transp., Inc. v. Miller, 159 Md. App. 123, 186-87 (2004)

(“It is only with respect to new and novel scientific techniques that a [Frye/Reed]

assessment must be made . . . What is contemplated [by Frye/Reed] are new, and arguably

questionable, techniques such as lie detector tests, breathalyzer tests, paraffin tests, DNA

identification, voiceprint identification, as in the Reed case itself, and the use of polarized

light microscopy to identify asbestos fibers.” (emphasis added)). The cell phone location

evidence at issue here is not novel scientific evidence, so Frye/Reed is not applicable.

       Our decision in Wilder v. State, 191 Md. App. 319 (2010), is instructive on this

point. In that case, we were asked to determine whether cell phone location evidence

required the presentation of expert testimony. Id. at 347. Although the issue of whether a

Frye/Reed hearing was required to admit such evidence was not specifically before us,

“[w]e recognize[d] that cellular telephone technology has become generally understood

[and] the use of telephone company cell phone records for investigative purposes has been

noted in Maryland cases.” Id. at 367 (citations omitted). We even went so far as to endorse

a procedure for admitting cell phone location evidence: “[W]e believe that the better

approach [for admitting cell phone location evidence] is to require the prosecution to offer

expert testimony to explain the functions of cell phone towers, derivative tracking, and the

techniques of locating and/or plotting the origins of cell phone calls using cell phone

records.” Id. at 365; see also Coleman-Fuller v. State, 192 Md. App. 577, 619 (2010)



                                              9
(“[Cell phone location] evidence may only be introduced through a witness qualified as an

expert.”).

        That is precisely how the State offered cell phone location evidence against Mr.

Stevenson. Moreover, “the use of cell phone location records to determine the general

location of a cell phone has been widely accepted by numerous federal courts.” United

States v. Jones, 918 F. Supp. 2d 1, 5 (D.D.C. 2013) (citations omitted). In the absence of

any evidence that that the cell phone location technique employed by Detective Jendrek

was not generally accepted in the scientific community, Chesson, 399 Md. at 327 (“[T]he

most common practice [for a Frye/Reed hearing] will include witness testimony.”

(emphasis added)), the circuit court did not err in declining to conduct a Frye/Reed hearing

here.

        B.    The Circuit Court Did Not Abuse Its Discretion In Qualifying
              Detective Jendrek As An Expert Witness.

        During trial, the State called Detective Jendrek as a witness and sought to have him

qualified as an expert in the area of “call detail record analysis, call detail interpretation

and cell site mapping.” He testified that for the last five years, he had been assigned to the

Advanced Technology Team, “the unit that handles – assists any detective or detective unit

that needs help with cell phone information, be it obtaining the records from the provider

or finding cell phones.” He testified that during his time with the Advanced Technology

Team, and during a previous stint with the DEA, he had received an extensive amount of

training regarding cell phones and call detail records. Detective Jendrek attended several


                                             10
courses regarding call detail records, which “included two separate classes that were related

directly to mapping of cell site and call detail record interpretation and analysis.” From

2009 to the time of trial, Detective Jendrek was invited to teach numerous classes about

call detail record analysis. And significantly, he testified that he had worked on 1,500 cases

involving cell phone location. Based on this testimony, the circuit court, over objection,

accepted Detective Jendrek as an expert in the field of cell phone location:

              The Court upon review of the testimony and voir dire of the
              witness, based on his background, training and experience, his
              teaching, as well as his practical experience, the Court accepts
              the witness as an expert in the area and will allow him to testify
              in the area of cellular detail certification, detail analysis,
              mapping and location.

       Mr. Stevenson argues that the circuit court erred in qualifying Detective Jendrek as

an expert witness. In his view, Detective Jendrek should not have been qualified as an

expert witness because (1) the Detective “had not studied telecommunications or network

engineering in college[,] [r]ather, his undergraduate degree was in history;” (2) “[h]e had

not published any articles involving the subjects for which he was offered as an expert;”

and (3) “[a]ll of his experience was related to law enforcement.”

       Md. Rule 5-702 directed the circuit court, in determining whether to admit expert

witness testimony, to determine “whether the witness is qualified as an expert by

knowledge, skill, experience, training, or education.” Id. “It is well settled in Maryland

that Rule 5-702 vests trial judges with wide latitude in deciding whether to qualify a witness

as an expert or to admit or exclude particular expert testimony.” Massie v. State, 349 Md.
11
834, 850-51 (1998) (citations omitted). “The admissibility of expert testimony is within

the discretion of the trial court, and therefore, the circuit court’s decision to admit expert

testimony ‘will seldom constitute a ground for reversal.’” Donati v. State, 215 Md. App.
686, 742, cert. denied, 438 Md. 143 (2014) (quoting Bryant v. State, 393 Md. 196, 203

(2006)). “The trial court is free to consider any aspect of a witness’s background in

determining whether the witness is sufficiently familiar with the subject to render an expert

opinion, including the witness’s formal education, professional training, personal

observations, and actual experience.” Massie, 349 Md. at 851 (citations omitted). And

“[t]o qualify as an expert, one need only possess such skill, knowledge, or experience in

that field or calling as to make it appear that [the] opinion or inference will probably aid

the trier [of fact] in his search for the truth.” Donati, 215 Md. App. at 742 (citations

omitted).

       We find no abuse of discretion in the circuit court’s conclusion that Detective

Jendrek qualified as an expert through his experience, training, and education. The

Detective described his extensive first-hand training and experience in analyzing cell phone

call detail data, including: (1) training related to cell phones and call detail records from

DEA and the Baltimore Police Department; (2) several courses, including a 40-hour course

taught by the National Technical Investigators’ Association; (3) lectures he had given

regarding cell phone location techniques; and (4) 1,500 cases worth of direct experience.

Although Detective Jendrek’s undergraduate degree was in history and he had not

published any articles involving cell phone location, “the qualifications he did have

                                             12
supported the circuit court’s decision to accept him as an expert witness,” Donati, 215 Md.

App. at 743, and amply so.

       C.     The Circuit Court Did Not Abuse Its Discretion In Qualifying
              Detective Allen As An Expert Witness.

       The State also called Baltimore City Police Detective Kevin Allen and sought to

have him qualified as an expert witness in the field of digital forensics. Detective Allen

testified that (1) he had 20 years of police experience; (2) had worked in the field of cell

phone forensics specifically from 2009 to 2013; (3) had taken classes and received

certifications “[w]ith the Department of Homeland Security and Mobile Device

Investigations, CMD Labs, which is a certification for Cellebrite National White Collar

Crimes Assocation, NW3C, BK Forensics for digital mobile seizure, Image Scan, which is

with the FBI, and a host of other training;” (4) had been qualified as an expert witness in

the field of digital forensics on a prior occasion; and (5) had analyzed over 1,000 cell

phones. Over objection, the circuit court qualified Detective Allen as an expert in the field

of digital forensics, and he testified that he had extracted data from Ms. Sipayboun’s cell

phone and, utilizing computer software, generated a report revealing the data stored on the

cell phone. The report was later admitted into evidence by the State and used to adduce

testimony from other witnesses about messages they had sent her.

       Mr. Stevenson claims that the circuit court abused its discretion in qualifying

Detective Allen as an expert because “Detective Allen had not received any degrees in the

fields of telecommunications, network technology, electronics or radio frequency; his


                                             13
training was limited to mobile devices; he had been qualified as an expert witness only

once before the Circuit Court for Baltimore City.” We disagree.

       We recently affirmed a circuit court’s decision to qualify a witness with similar

credentials as an expert in the field of digital forensics in Donati, 215 Md. App. at 741-43.

As here, the witness’s experience in that case primarily took the form of on-the-job training

and experience:

              Detective Heverly testified that he had completed more than
              240 hours of training in computer forensics, as a result of which
              he had been “certified by the Department of Defense as a
              computer forensic examiner.” He was a member of the
              “National White Collar Crime Center,” the “International
              Association of Computer Investigative Specialists,” the
              Department of Defense “Cyber Investigative Training
              Academy,” and he was a deputized member of the “United
              States Secret Service, Washington Metro Electronic Crimes
              Task Force.” In addition, he took a Windows Forensic
              Examinations course and a mobile forensic examination course
              for cell phones, GPS, and other mobile devices.

Id. at 742-43. We held that “[a]lthough [he] did not have post-graduate degrees in

computer science, and he had not testified previously, the qualifications he did have

supported the circuit court’s decision to accept him as an expert witness.” Id. at 743.

       Detective Allen has taken classes and received multiple certifications in the field of

digital forensics. Id. In addition, and unlike the witness in Donati, Detective Allen had

been qualified as an expert witness in the field of digital forensics on a prior occasion, id.

at 743, and had analyzed over 1,000 cell phones. His lack of degrees in the fields of




                                             14
telecommunications did not disqualify him from serving as an expert, and the court acted

within his discretion in qualifying him here.

       D.     Mr. Stevenson Failed To Preserve His Contention That The
              Circuit Court Erroneously Admitted Inadmissible Hearsay.

       At trial, Lashawn Stevenson, Mr. Stevenson’s niece, was called to testify on behalf

of the State. During the State’s direct examination of Ms. Stevenson, the following

exchange took place:

              [PROSECUTOR]: Okay. Do you recall telling the police that
              your father[, Mr. Stevenson’s brother,] said [Ms. Sipayboun]
              just got cut up?

              [MS. STEVENSON]: I – I think so. I remember so. I think I
              said that. I don’t know remember [sic]. I’m sorry.

              [THE COURT]: Next question.

              [PROSECUTOR]: Did your father say that [Ms. Sipayboun]
              had just been cut up?

              [DEFENSE COUNSEL]: Objection.            She’s harassing the
              witness.

              [THE COURT]: Approach, please.

              (Counsel and Defendant approached the bench, and the
              following occurred:)

              [THE COURT]: What’s your objection?

              [DEFENSE COUNSEL]: I thought that she just asked a
              question and she wasn’t sure that in terms of what she said.
              And again, she hasn’t examined her on the – on the statement
              probably, and at times I don’t even know what page she’s on.
              What’s –


                                            15
             [THE COURT]: Well, there are – there are two things
             happening is is [sic], you know, obviously, there’s something
             in that statement you want to get to but it’s sometimes better to
             go through some things before you jump 10 foot ahead. I’ll
             allow the question as to whether or not you recall telling the
             police that your father said. Okay? And –

             [PROSECUTOR]: Thank you.

             [DEFENSE COUNSEL]: And I think she’s already responded
             to that.

             [THE COURT]: I’m going to allow the question so that we can
             move on.

             [DEFENSE COUNSEL]: Okay.

             [THE COURT]: I’m confused. Then at that point we’re all in
             the same place. Let’s move along, please.

             (Counsel and Defendant returned to the trial tables, and the
             following occurred in open court:)

             [THE COURT]: I understand the objection. In light of the prior
             response, the Court will allow the question.

             [PROSECUTOR]: Do you recall telling the police that your
             father said that [Ms. Sipayboun has] been cut?

             [DEFENSE COUNSEL]: Objection for reasons I already
             stated to you.

             [THE COURT]: Objection is – is noted. Overruled. I’ll allow
             you to answer that question. Do you recall saying that? That
             your father said –

             [MS. STEVENSON]: Yes. Yes.

      Mr. Stevenson argues that the circuit court erred in allowing Ms. Stevenson to testify

that her father, Mr. Stevenson’s brother, had told her that Ms. Sipayboun had been cut,

                                            16
which he says is inadmissible hearsay. The State counters that Mr. Stevenson failed to

preserve his objection for appellate review because Mr. Stevenson objected only on the

grounds that the prosecutor was harassing the witness. We agree.

       Objections to the admissibility of evidence are governed by Maryland Rule 4-323,

which provides, in relevant part:

              (a) An objection to the admission of evidence shall be made at
              the time the evidence is offered or as soon thereafter as the
              grounds for objection become apparent. Otherwise, the
              objection is waived. The grounds for the objection need not be
              stated unless the court, at the request of a party or on its own
              initiative, so directs. The court shall rule upon the objection
              promptly. When the relevancy of evidence depends upon the
              fulfillment of a condition of fact, the court may admit the
              evidence subject to the introduction of additional evidence
              sufficient to support a finding of the fulfillment of the
              condition. The objection is waived unless, at some time before
              final argument in a jury trial or before the entry of judgment in
              a court trial, the objecting party moves to strike the evidence
              on the ground that the condition was not fulfilled.

Id. “Unless a party properly raises an objection [to the admissibility of evidence] with the

trial court, any error is deemed waived and ordinarily will not be considered on appeal.”

Anderson v. Litzenberg, 115 Md. App. 549, 568 (1997) (citations omitted); see also Md.

Rule 8-131(a) (“Ordinarily, the appellate court will not decide any other issue unless it

plainly appears by the record to have been raised in or decided by the trial court.”). With

respect to the preservation of an objection to the admissibility of evidence, we have said:

              Generally, Maryland litigants are not required to state the
              specific ground for an objection unless requested to do so by
              the trial court. Consequently, if a court overrules an objection,
              all grounds for the objection may be raised on appeal. On the

                                             17
              other hand, counsel may state with particularity the grounds for
              an objection, either voluntarily or at the trial judge’s request.
              If counsel provides the trial judge with specific grounds for an
              objection, the litigant may raise on appeal only those grounds
              actually presented to the trial judge. All other grounds for the
              objection, including those appearing for the first time in a
              party’s appellate brief, are deemed waived.

Id. at 569 (citations omitted) (emphasis added).

       Here, as he acknowledges in his brief, Mr. Stevenson objected to the admissibility

of Ms. Stevenson’s testimony specifically on the grounds that the prosecutor was harassing

Ms. Stevenson and that Ms. Stevenson had been asked the same question twice. Mr.

Stevenson did not object to Ms. Stevenson’s testimony as hearsay. That leaves any hearsay

objection unasserted at trial and unpreserved for appeal. See Banks v. State, 84 Md. App.
582, 588 (1990) (“Although not required, when the grounds for an objection are stated by

the objecting party, either on a volunteered basis or at the request of the court, only those

specifically stated are preserved for appellate review; those not stated are deemed waived.”

(citations omitted)).

       E.     The Circuit Court Did Not Err In Admitting Photographs of Mr.
              Stevenson’s Hands.

       After Mr. Stevenson was taken to police headquarters the day Ms. Sipayboun was

killed, police took photographs of his hand and torso. On the first day of trial, Mr.

Stevenson moved to suppress these photographs. Although it initially denied the motion,

the circuit court ultimately prohibited the State from using photographs of Mr. Stevenson’s

torso, but permitted the State to use photographs of Mr. Stevenson’s hands. Mr. Stevenson


                                             18
contends that the circuit court erred in allowing the State to use even these because, he

says, their probative value was substantially outweighed by the danger of unfair prejudice.

The State counters that the photographs were probative to the issue of Mr. Stevenson’s

alleged criminal agency and therefore admissible. We agree with the State.

       Maryland Rule 5-403 provides that relevant “evidence may be excluded if its

probative value is substantially outweighed by the danger of unfair prejudice, confusion of

the issues, or misleading the jury, or by considerations of undue delay, waste of time, or

needless presentation of cumulative evidence.” Id. In Ayala v. State, 174 Md. App. 647

(2007), we set forth the general rule:

              [T]he general rule regarding admission of photographs is that
              their prejudicial effect must not substantially outweigh their
              probative value. This balancing of probative value against
              prejudicial effect is committed to the sound discretion of the
              trial judge. The trial court’s decision will not be disturbed
              unless ‘plainly arbitrary,’ . . . because the trial judge is in the
              best position to make this assessment.

              Photographs must also be relevant to be admissible . . . The
              relevancy determination is also committed to the trial judge’s
              discretion.

Id. at 679-80 (quoting State v. Broberg, 342 Md. 544, 552 (1996)).                  In addition,

“photographs may be relevant and possess probative value even though they often illustrate

something that has already been presented in testimony.” Lovelace v. State, 214 Md. App.
512, 548-49 (2013) (quoting Broberg, 342 Md. at 553). “On review, we will not disturb a

trial court’s determination that the probative value of a photograph is not substantially

outweighed by unfair prejudice ‘unless plainly arbitrary.’” Id. at 549 (citation omitted).

                                              19
       These photographs, which were taken by police only hours after Ms. Sipayboun was

killed, had substantial probative value, and Mr. Stevenson acknowledges as much. In his

brief, he admits, correctly, that they “advanced the prosecution’s theory that [Mr.

Stevenson] had an injury to his hand, therefore [suggesting], he may have been involved

in the fatal struggle with [Ms. Sipayboun].” They also corroborate testimony that the State

adduced from Detective Ragland, who indicated that Mr. Stevenson’s right hand was

swollen when he encountered him hours after Ms. Sipayboun was killed. No other

photographs showed Mr. Stevenson’s hands during the relevant time frame. And aside

from being helpful to the State’s case, Mr. Stevenson does not explain in what way the

photographs were unfairly prejudicial. See id. at 547, 550 (holding that circuit court did

not abuse its discretion in admitting a photograph depicting a murder victim with a young

female family member because it demonstrated that the victim was wearing a gold chain

that was later recovered from the defendant and “[n]o other photograph showed [the

victim’s] face with the necklace”).

       F.     The Circuit Court Did Not Err In Admitting Testimony
              Establishing That Mr. Stevenson Initially Refused To Give A
              DNA Sample To Police.

       During the State’s direct examination of Detective Ragland at trial, the following

exchange took place:

              [PROSECUTOR]: Did you have a warrant for [Mr.
              Stevenson’s] DNA?

              [DETECTIVE RAGLAND]: Yes, I did.


                                            20
[PROSECUTOR]: And what, if anything, happened during the
attempt to recover his DNA?

[DEFENSE COUNSEL]: Objection.

[PROSECUTOR]: During the –

[THE COURT]: Sustained. Sustained. You want to approach?

[PROSECUTOR]: Yes.

[THE COURT]: Then you have to ask.

(Counsel and Defendant approached the bench, and the
following occurred:)

                        *      *       *

[PROSECUTOR]: Your Honor, it is the State’s position that
the Defendant’s hesitancy to – about giving his DNA sample,
goes to consciousness of guilt and therefore I believe that it is
pertinent and relevant in this case.

                        *      *       *

[THE COURT]: I’m going to overrule. If it is what I just heard,
I’ll allow it – what I’ve just heard. But I – let’s move along.

(Counsel and Defendant returned to the trial tables, and the
following occurred in open court:)

[THE COURT]: Be mindful of the question and I’m going to
overrule. I’ll allow the question based on the proffered
statement of the State. Ladies.

[PROSECUTOR]: What, if anything, occurred during the
recovery of the sample of Mr. Stevenson’s DNA?

[DEFENSE COUNSEL]: Objection for the record.



                               21
              [THE COURT]: Objection noted.           Overruled.     You may
              answer. Briefly.

              [DETECTIVE RAGLAND]: He refused.

              [PROSECUTOR]: Did he eventually give his DNA?

              [DETECTIVE RAGLAND]: Yes.

              [PROSECUTOR]: And what, if anything, transpired between
              his initial refusal and his giving DNA?

              [DETECTIVE RAGLAND]: I had to get a supervisor to
              reiterate that this was a Court order for him to give the DNA.

       Mr. Stevenson contends that the circuit court erred in allowing Detective Ragland

to give this testimony. In response, the State argues that the circuit court properly admitted

the testimony as evidence of Mr. Stevenson’s consciousness of guilt. Again, we agree with

the State.

       A person’s behavior after a crime can qualify as circumstantial evidence, or lead to

reasonable inferences, that he is conscious of his guilt:

              A person’s behavior after the commission of a crime may be
              admissible as circumstantial evidence from which guilt may be
              inferred. This category of circumstantial evidence is referred
              to as ‘consciousness of guilt.’ We observed in Snyder v. State,
              361 Md. 580, 591 (2000), that “[i]f relevant, circumstantial
              evidence regarding a defendant’s conduct may be admissible
              under Md. Rule 5-403, not as conclusive evidence of guilt, but
              as a circumstance tending to show a consciousness of guilt.”
              Conduct typically argued to show consciousness of guilt
              includes flight after a crime, escape from confinement, use of
              a false name, and destruction or concealment of evidence.

              A person’s post-crime behavior often is considered relevant to
              the question of guilt because the particular behavior provides

                                             22
              clues to the person’s state of mind. The reason why a person’s
              post-crime state of mind may be relevant is because, as
              Professor Wigmore suggested, the commission of a crime can
              be expected to leave some mental traces on the criminal.

Thomas v. State, 397 Md. 557, 575-76 (2007) (citations omitted). A defendant’s resistance

to submit to a police-administered blood test as evidence of consciousness of guilt can fall

into this category:

              The relevance of the evidence as circumstantial evidence of . .
              . guilt depends on whether the following four inferences can be
              drawn: (1) from [the] resistance to the blood test, a desire to
              conceal evidence; (2) from a desire to conceal evidence, a
              consciousness of guilt; (3) from a consciousness of guilt, a
              consciousness of guilt of the murder . . . ; and (4) from a
              consciousness of guilt of the murder[,] . . . actual guilt of the
              murder.

                                      *      *       *

              To be relevant, it is not necessary that evidence of this nature
              conclusively establish guilt. The proper inquiry is whether the
              evidence could support an inference that the defendant’s
              conduct demonstrates a consciousness of guilt. If so, the
              evidence is relevant and generally admissible.

Id. at 576-77 (citations omitted).

       Detective Ragland testified that when he initially attempted to recover Mr.

Stevenson’s DNA pursuant to a search warrant and as part of the police’s investigation into

Ms. Sipayboun’s murder, Mr. Stevenson refused. He further testified that Mr. Stevenson

only agreed to provide his DNA after his supervisor informed Mr. Stevenson that his

compliance was required by a court order. Mr. Stevenson claims that the circuit court erred

in admitting Detective Ragland’s testimony because “[o]nce he was fully informed about

                                             23
the legal authority of the police to obtain the [DNA] sample, [he] cooperated.” In his view,

“his initial hesitancy or resistance cannot be connected to consciousness of guilt concerning

the crime charged” because there was another explanation for his behavior: that he was

merely “asking about his constitutional rights to counsel and whether or not he could see

the warrant and whether or not he had to produce same.”

       The Court of Appeals has rejected the distinction Mr. Stevenson tries to make here.

In Thomas, 397 Md. 557, the defendant argued that the circuit court erred in admitting

testimony indicating that he resisted a police-administered blood test during a murder

investigation because “numerous other factors could have explained his reluctance to

submit to the testing.” Id. at 577. The Court of Appeals found this argument unconvincing,

and said that it is up to the defendant to offer an alternative explanation for his resistance,

not the State’s burden to prove that there isn’t one:

              Simply because there is a possibility that there exists some
              innocent, or alternate, explanation for the conduct does not
              mean that the proffered evidence is per se inadmissible. If it
              was the position of petitioner that he feared needles, or that the
              drawing of blood violated some religious belief he held, or any
              other innocent explanation for his conduct, it was incumbent
              upon him to generate that issue. He had the opportunity at trial
              to offer alternative theories explaining his resistance to the
              blood test, and the record is completely devoid of any such
              evidence. The State is not required to anticipate any or all
              conceivable innocent explanations for a party’s refusal to
              submit to a blood test, and its failure to do so is not a basis to
              exclude the evidence.

Id. at 578 (citations omitted).



                                              24
       Similarly, to the extent Mr. Stevenson is suggesting that his initial refusal to provide

a DNA sample to police during Ms. Sipayboun’s murder investigation was due to his

concern for his constitutional rights, “it was incumbent upon him to generate that issue” at

trial. Id. Like the defendant in Thomas, Mr. Stevenson “had the opportunity at trial to

offer alternative theories explaining his resistance to [submitting a DNA sample], and the

record is completely devoid of any such evidence.” Id. Moreover, Mr. Stevenson does not

dispute that he knew that Detective Ragland wanted to take a DNA sample as part of his

investigation. We see no abuse of the circuit court’s discretion in its decision to admit this

testimony.

       G. The Circuit Court Did Not Err In Admitting Evidence Indicating
          That Mr. Stevenson Was Physically Abusive To Ms. Sipayboun Less
          Than A Month Before She Was Killed.

       Mr. Stevenson claims next that the circuit court erred in admitting evidence of

“other crimes, wrongs, or acts” in violation of Maryland Rule 5-404(b), specifically Sister’s

testimony that he physically abused Ms. Sipayboun less than a month before she was killed.

Before trial, Mr. Stevenson argued that this testimony would be inadmissible because he

“had not been convicted of any offenses and [Ms. Sipayboun] had not reported any

incidents of violence to law enforcement officers.” The State countered that it had a strong

factual basis for the evidence it sought to admit, noting that Sister “actually lived with Mr.

Shawn Stevenson and [Ms. Sipayboun] and she was able to observe several of the fights

between [Mr.] Stevenson and [Ms. Sipayboun].” The circuit court denied the motion:



                                              25
              Well, the motion is denied based on the facts and
              circumstances of the assertions, the dates and times, the type
              of abuse that’s being suggested and the relevant time area in
              close proximity to the crime in question. Therefore, the Court
              does find it to be relevant information subject to cross-
              examination as to credibility and the extent thereof and the
              motion is denied.

       During the trial, the State elicited testimony from Sister that (1) she witnessed

arguments between Mr. Stevenson and Ms. Sipayboun less than a week before Ms.

Sipayboun was killed; (2) Ms. Sipayboun had told her that Mr. Stevenson had tried to force

her to have sex with him against her will; and (3) two weeks before she was killed, Ms.

Sipayboun had a slap mark on her face and a knot on her chin. This testimony was

corroborated by Mr. Potter, who testified that he saw a bruise on Ms. Sipayboun’s face two

weeks before she was killed and that she had told him that Mr. Stevenson had punched her

in the face and was abusive.

       Mr. Stevenson contends that the circuit court admitted this testimony in violation of

Md. Rule 5-404(b). The Rule directs courts to look at whether there is special relevance

to the testimony and then, if so, to balance that enhanced probativity against the possibility

of unfair prejudice:

              Maryland Rule 5-404(b) limits evidence of a defendant’s prior
              “bad act[s],” and specifically precludes bad acts evidence
              offered for the purpose of proving that the defendant’s
              character “in order to show action in conformity therewith.”
              Md. Rule 5-404(b); Klauenberg v. State, 355 Md. 528, 546
              (1999). A “bad act” is an act or conduct “that tends to impugn
              or reflect adversely upon one’s character, taking into
              consideration the facts of the underlying lawsuit.”
              Klauenberg, 355 Md. at 549. This rule plays a role similar to

                                             26
              the prohibition against unfairly prejudicial evidence, i.e., to
              prevent the jury from “‘developing a predisposition of guilt’”
              based on unrelated conduct of the defendant. Sinclair v. State,
              214 Md. App. 309, 334 (2013) (quoting State v. Faulkner, 314
Md. 630, 633 (1989)).

              Although “bad act” evidence is inadmissible to prove a
              defendant’s criminal character, Rule 5-404(b) does allow “bad
              act” evidence that has “special relevance—that it ‘is
              substantially relevant to some contested issue.’” Wynn v. State,
              351 Md. 307, 316 (1998) (quoting State v. Taylor, 347 Md.
363, 368 (1997)). “Bad act” evidence has a “special relevance
              if it shows notice, intent, preparation, common scheme or plan,
              knowledge, identity, or absence of mistake or accident.” Id.;
              Md. Rule 5-404(b). Whether “bad act” evidence demonstrates
              one of these alternate purposes is a “‘legal determination and
              does not involve any exercise of discretion’” by the trial court;
              we review this determination de novo. Wynn, 351 Md. at 317
              (quoting Faulkner, 314 Md. at 634).

              This leads to a two-step analysis. If we determine that the “bad
              act” evidence in question has special relevance, then we
              balance the probative value of and need for the evidence
              against the likelihood of undue prejudice. “‘This segment of
              the analysis implicates the exercise of the trial court's
              discretion,’” and we will only reverse the court’s balancing
              determination if the court abused its discretion. Id. (quoting
              Faulkner, 314 Md. at 634-35).

Smith v. State, 218 Md. App. 689, 709-10 (2014) (footnote omitted).2



2
  Actually, there is an intervening step: after determining that a piece of “bad act” evidence
has special relevance, the court must decide whether the State proved the defendant’s
involvement in the “bad act” by “‘clear and convincing evidence.’” Wynn, 351 Md. at 317
(quoting Faulkner, 314 Md. at 634-35). But in this case, Mr. Stevenson does not challenge
that the State proved he physically abused Ms. Sipayboun in the weeks before she was
killed by “clear and convincing evidence.” Id. In any event, the testimony offered by
Sister and Mr. Potter was sufficient to support a finding that Mr. Stevenson acted in the
manner they described.
                                               27
       The State argues that the “bad act” evidence at issue here has special relevance

because it “was probative of [Mr. Stevenson’s] motive to murder.” We agree. Both Sister

and Mr. Potter witnessed recent acts or recent evidence of violent and physically abusive

acts by Mr. Stevenson against Ms. Sipayboun. In Snyder v. State, 361 Md. 580 (2000), the

Court of Appeals noted that “[e]vidence of previous quarrels and difficulties between a

victim and a defendant is generally admissible to show motive.” Id. at 605 (citation

omitted). The circumstances in that case parallel this one closely:

              In the case sub judice, as we have seen, the evidence consisted
              of the July 30, 1985 physical dispute between [Mr. Snyder] and
              the victim, testimony that [Mr. Snyder] and the victim had a
              “stormy” relationship, and testimony from a friend of the
              victim concerning a fight the night before the murder in which
              the petitioner allegedly stated that the victim was “a dead
              woman.” Thus, the jury heard testimony indicating that there
              was disharmony in the household.           That evidence was
              probative of a continuing hostility and animosity, on the part
              of [Mr. Snyder], toward the victim and, therefore, of a motive
              to murder, not simply the propensity to commit murder.

Id. at 608-09. As in Snyder, the testimony here “was probative of a continuing hostility

and animosity, on the part of [Mr. Stevenson], toward [Ms. Sipayboun] and, therefore, of

a motive to murder.” Id.; see also Jones v. State, 182 Md. 653, 657 (1944) (holding that

circuit court properly admitted evidence of certain violent acts defendant directed toward

his wife during their marriage as evidence of the defendant’s motive to murder his wife).

The circuit court did not err in admitting this testimony.




                                             28
       H.     There Was Sufficient Evidence To Support Mr. Stevenson’s
              Convictions For First-Degree Murder And First-Degree Sexual
              Offense.

       Finally, Mr. Stevenson contends that the evidence was insufficient to support his

convictions. He grounds this challenge solely on the claim that there was not sufficient

evidence to show that he was responsible for the murder and sexual assault of Ms.

Sipayboun because “the prosecution presented a purely circumstantial case.” He notes that

there were no eyewitnesses to the murder, no witness putting him at the scene of the crime,

and no forensic evidence connecting him to the crime. The State responds that “there was

strong evidence of motive” given Mr. Stevenson’s “recent violent acts toward [Ms.

Sipayboun]” and testimony indicating that “[Ms. Sipayboun] was not only having an affair,

but she was leaving [Mr. Stevenson] and she was taking his children.” Moreover, the State

argues, “the cell phone evidence provided strong circumstantial evidence of criminal

agency.” We find that there was sufficient evidence to support the convictions.

       Evidence is sufficient to support a conviction if, “‘after viewing the evidence in the

light most favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.’” State v. Coleman, 423 Md.
666, 672 (2011) (quoting Facon v. State, 375 Md. 435, 454 (2003)). Our concern is not

with whether the verdict tracks the weight of the evidence, “but rather is only with whether

the verdicts were supported with sufficient evidence–that is, evidence that either showed

directly, or circumstantially, or supported a rational inference of facts which could fairly

convince a trier of fact of the defendant’s guilt of the offenses charged beyond a reasonable

                                             29
doubt.” State v. Albrecht, 336 Md. 475, 479 (1994). “We ‘must give deference to all

reasonable inferences [that] the fact-finder draws, regardless of whether [the appellate

court] would have chosen a different reasonable inference.’” Cox v. State, 421 Md. 630,

657 (2011) (quoting Bible v. State, 411 Md. 138, 156 (2009)). Further, we do not

“‘distinguish between circumstantial and direct evidence because [a] conviction may be

sustained on the basis of a single strand of direct evidence or successive links of

circumstantial evidence.’” Montgomery v. State, 206 Md. App. 357, 385 (quoting Morris

v. State, 192 Md. App. 1, 31 (2010)), cert. denied, 429 Md. 83 (2012).

       There was, as the State contends, strong circumstantial evidence establishing Mr.

Stevenson’s motive to murder Ms. Sipayboun. The State presented evidence that Mr.

Stevenson was the beneficiary of a significant life insurance policy insuring her life, and

at the time she was killed, Ms. Sipayboun was in the process of moving out of their home

over tension in their relationship, which had been caused by her intimate relationship with

Mr. Potter. The trial included evidence that on the day Ms. Sipayboun was killed, Mr.

Stevenson called her and demanded she move her belongings out of the house to which she

had moved.     And as we discussed above, Sister and Mr. Potter offered testimony

demonstrating that Mr. Stevenson had physically abused Ms. Sipayboun in the weeks

immediately preceding Ms. Sipayboun’s death.

       Strong circumstantial evidence also connected Mr. Stevenson to the crimes.

Detective Ragland testified that there was no damage to the doors of Ms. Sipayboun’s

house, which suggested that she was killed by someone familiar. Detective Jendrek’s

                                            30
testimony established that Mr. Stevenson was in close proximity to the scene of the crime

when Ms. Sipayboun was killed, which contradicted Mr. Stevenson’s claim that he was in

the area of Golden Ring Mall at the time.       Detective Jendrek also connected Mr.

Stevenson’s cell phone to North Point Road in Dundalk, where Ms. Sipayboun’s

abandoned cell phone was found later on. And Mr. Stevenson’s contemporaneous (and

otherwise unexplained) hand injury also suggested that he could have been involved in Ms.

Sipayboun’s violent death. There was more than enough here for a jury reasonably to

conclude that Mr. Stevenson killed and sexually assaulted Ms. Sipayboun.



                                         JUDGMENTS OF THE CIRCUIT COURT
                                         FOR BALTIMORE CITY AFFIRMED.
                                         COSTS TO BE PAID BY APPELLANT.




                                           31